Case 0:21-mj-06163-PMH Document 1 Entered on FLSD Docket 03/19/2021 Page 1 of 4



    4
                                                                             FILED BY                   D.C .
#

                                                                                   MAi 19 2221
                                 UNITED STATES DISTW CT COV T                       ANGELA E.NOBLE
                                 FOR TM DISTRICT 01 COLUG IA                       CLERK U S.DIST CTL
                                                                                  s.o.oFFuk.-F-
                                                                                              ci-Aup.
                                       H eldlng . CrlminalTerm

                                GrandJn@ Swom ln :n Januav 8,z0:1

         UNITED STATESOF AM EY CA                       CkTM W c NO. OUR CASE NO:21-6l63-HUNT
                    V.                                  GAAR M Y ORIGG AL

         W CHAQD L WARQI8,                              W OLATIONSI
                          Defendlnt.                    18U.S.C.j!11140(1)
                                                        (M sgule grRelztlng,erImpedtng
                                                        CertltnOfsttr$)
                                                        18U.S.C.jj1512(e)(2)
                                                        (ObgtrqttlenQfln OmelalPreeeedlng)
                                                        18U.S.C.j175Xg)(1)
                                                        lnterlngandRemalninglaaRegtrleted
                                                        Bulldlngl
                                                        18U.KC.j17D @)(2)
                                                        l iserderlyandDlxx ptlveCenduttlnl
                                                        RetrletedBulldlg)
                                                        4:U.S.C.j51N @)(:)7 )
                                                        (DborderlyConduttIaaCaplfolBuildlng)
                                                                  Case:1;21-cr-00189
                                          IN p Ic T M E N T       Assigned To :Nichols, CarlJ.
              'I'
                heGrând1* charge:th t:                            M slgn,Dale :2/5/2021
                                             co> ou               Description:INDICTMENT (B)
              On oraboutJu uo 6,2021'
                                    ,wie n tlp Disd ctofColumbiw RICHAQH L.H ARQIS,

        didfnrciblyaslault,resist èppeàe.impede,lntlmidate,and fnttlferei th,anom cer= dtmployee
        ôftlm UnlttdSutes,udofOybrR choftheUitedSlt- Oovemmeat(hxludingKymemdet
        oftbeunifinu4dxrvices),+qtls,= Qmcerfrom th:Uïtd StatelCapltolP;ll*,wYleIuch
        person wu engaged in and on accountof1 :perfc= ance ofQm clalduues,and whex t11: act:ln
        vtolatlon pfœ ss:ction lnvelvethefntentto comm ltanetherfelony.



                                                   :
Case 0:21-mj-06163-PMH Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 4




     tM laultlnj,Ruisting,arlmpedingCertainOmcers,inviûlationofTitle 12,UnitedStates
     Code,Seckon1114$41))

                                          COUNT TW O

              0n orabûutJu uazy6,2021,withln theDisd ctofCclumbiaR d elsewhere,W CHAQB
     L. HAQRTS, attempted to,mld lld, co= ptly obsA ct, lniuence, and lmpede an oE clal
     ploceeding,thatis,aproceedingbefoteConpess,byenteringandremniningintheUnitedStatts

     Capitolwithoutauiority and committingmzactQfdvildisorder,O d threatening Conp essional
     pm cials,and engagingin dlscrderlyanddisruptiveconductanddestroylgfederalpropeo ,
              (Obstrucdon efan OfselalProteedlng,in violation ofTitl: 18,Unlted StatesCode,
              Secticns1512(c)(2))                                       '
                                        COUNT THRFE
              On oraboutJanuaq 6,2021,in theDie ctcfColumbiw RICHARTIL.H ARQIS,dld

     unlawM ly O dh owinglyenter= ëremaininarestriçtedbuildingM dFoc ds,latis,anyposted,
     cordoned-of,andotherwiseresd ctedareawithlnth:UcitedStatesCapitoland itsp ounds,wber:
     theVicePresidentandVicePtesident-electweretempofarlly visiting.witlmutlawM authorlty to

     do so.
              (EnterlngandRemainlnglngRestrfctedBuildlngnrGreund:,inviolationofTltle13,
              UnitedStattsCcde.Sectinn1752(a)(1))
                                         CON        FOUR
              On oraboutJanuary 6,2021,tn the Disd ctofColnmbla,RICHAQD L.HADQIS,did
     M cwlngly.andw1t18lntenttoImpedeO ddia ptleorderly ccnductofGovernmentbusinessand
     om cialfunctlcns,engageln dlsorderlyand dismptiveconductin and wifhl
                                                                        'nsuch proximityto.a
     resd cted building and v ounds,thatis,any posted,cordoned-of,and otherw ise resd cted area

     witblntheùnited statescapitolanditsgounds,wheretlw VicePregdentandvicePresident-
     electweretemporsrllyvisiting,when c d sothatsuch conductdid in factlmpede= ddisnptthe
                                                2
Case 0:21-mj-06163-PMH Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 4




     orderly ccnductcfOovernmtntbusinessand Qm cialfunctions.
           (DborderlygndDi:ruptiveCenductinaRegtrlctedBulldingQrGrounds,inviolaoon
           ofTitle18,UnitedStatesCode,Section1752(a)(2)) '

                                        CO UNT FIVE
           On or aboutJanuav 6,2021,in the Dislctof Columbiw RICHARB L.RARQ'S
     willfully and knowlgly engaged in disorderly m:d disnlptive ccnductin any oftlw Capitol
     Buildingsw11 the intentto lmpede,disrupt,and disturb tbe orderly conductofa sessien of
     ConpessandeitberHouseofCongress,andtheorderlyconductinthatbuildlngofa,heM*mgbefore

     oranydeliberaion ofkacommltteeofConp essettitherHouseofCenp ess,

           (DisorderlyConductinaCapitolBullding,inviolationofTitle40,UnitedStatesCode,
           section5104@)(2)m ))
                                            A TRUE BJLL:


                                            FOREPERSON.

              ' u .?                  /
     AttonwyoftheUnited Statesin
     andfortheDisictefColumbia.




                           :ka.ttt;lt 717:Q,*




                                               3
Case 0:21-mj-06163-PMH Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 4




  AO141(Y#.1l/11)A> lW> t

                                UNITED STATES DISTRICT COURT
                                                             fcrtb4
                                                     DlstrlttofColumbla

                UnltedStatesofAmtrlc:
                                                                      OUR CASE NO:21-6l63-M J-HUNT
                          Mb                                  ) Ca:e:1;21-cr-001$9
                 RICHARD L.HARRIS
                                                              ) Asslgned TQ :Nichols,CarlJ,
                                                              ) Assign.Dale !3/5/2021
                                                              ) Description:INDICTMENT (B)
                      Dfettdant
                                                   AM EST W AY           NT
 Tn1      A:y aqthcdzed Iaw enfeftementefqter

          YOV AREC0               EDt:m tstMiM ngbefere:UnltgdStatesmaglstrateltldg:wllhxtunnecel- delay
 (Mne;/>rJ4a1:b.erzzfed) RICHARD L.HARRIS                                                                       -    -       ,
 wile11atcesedQfanQfenx.e?vlilatleniu#denthefollcwlegdccllmectiledwlththetoun:
 # lntlttment        O Supersedln:Indktment O Info= Etlon O Sup:uedlnglnfcrmatien O Cômpldnt
 O Pmiatien VlolatlenPetltlon       O supe>lsedRelvueVlolatlonPetltien             O VlelatlnnNntlç: O OrdertftheC:Qn
 Thl!ô;:l1.!gdrieiydestribedc fnlliws:
   18U.s.c,js111(.)(1) (A::aQltln1,Rezldng,otlmpetlngCeA lnOm:erç)
   14U,$,c.j!1512(c)(2) (Obetrudin4fanOMc1alPrQo:ilnq)
   18U,8,C.j1752(.)(1) (Enterlng:ndR:mal  nlN In.Re.trld:dBulltlng)
   14U,:,c.51T52(:)(2) (DI:@rd#rIyandDleœptlv:CenduttI  naReetrktqd9vI
                                                                     IdIn1)
   44U.:.C.j5104(.)(2)(b)(Dlsôrderl
                                  yCôndud In:CapltelBulidlngh
                                                                                                     .                   Q
                                                                                    *--t--       :(rt;lf'-
                                                                                                         tt.#
  Dau:       031:5/2:91
                                                                                    Izavltq G rzr'
                                                                                                 zslratua
  Clty:ndstate: WASHINQTQNIDC                                         ROBIN M.M ERI
                                                                              .-  W G THER,U.S.Maqletmt.Jkldg.
                                                                                  Prsn'êda4m,andlztk

                                                             Rttur:
          Tàlswm M tw% receiv.don(datn)                - .        ,gndt
                                                                      heperlcnwssarrtsteden(dse)
                                                      '
  at(.1nond,11*                          .-   ..         ,



  D:te:                                                                 .-.               .       .             ..       .
                                                                                   arrezflage r::'
                                                                                                 z&lgnalurq

                                                             ''                      #rl&/: nqm.ea###:

                               ...
                                 tt-.
                                    d.(. x.Dp.f-
                                               c'ê.+x1
